Title: To George Washington from Zebulon Butler, 12 December 1780
From: Butler, Zebulon
To: Washington, George


                        

                            
                            May it Please your Excellency,
                            Garrision Wyoming Decemr 12th 1780
                        
                        This Waits on you with a return of the Garrision we have lately had a Visit from the Enemy: a Party of twenty
                            five men one of Whom Disarted to us, his Account I have Inclos’d, they have took seven men Prisoners,
                            that had Moved four miles from the Garrision, with their families, they Lift the Women and Children unhurt, took the Men
                            and Provisions and some Clothing with them, and Pushed of the same Night, this was done without fireing a Gun. I heard of
                            it the next Morning and sent a Party after them who followed them two Days but Coud not pursue any further for want
                            Provissions, as we have had no flower at this Post this two Months, we have had Quantities Procured for this Post and I
                            Sent soldiers for it but it was Stopped at Sunsbery and made use of thiore by Goverr Reids Order. I have Accquinted
                            Congress with those Matters. I Have the Hounour to be Your Excellencys Most Obt Humle Servt
                        
                            Zebn Butler C.C.

                        
                     Enclosure
                                                
                            
                                Garrision Wyoming Decr 7th 1780
                            
                            This day Came to the Post Thomas Connelly A disarter—from a Party of the Enemy of Twenty white Men and
                                five Indians who left Niagara Twenty two days before they Arrived here, he says he is Oraginally from Ireland is 20
                                Years of Age Came to this Country in 1772 and has been a servant to one Thomas Williamsan—Indian Trader, most of the
                                time a mong the Indians, But his time was out with his Master, about a Year ago he Engagd in the Ranger Service with
                                Tory Butler, he says the Post of Niagara is Command by General Powel, who took that Command in Febry last the Number
                                of Troops of White men Convists of About—Six Hundred Including the rangers—the Indians are very unsteady Sometimes
                                Near Two Thousand Men Women & Children who all draw Rations, that in Octor Last the Ontaris a New Ship of 20
                                Guns was lost on the Lake, Colo. Bolton With about 350 Men of the 34th Regt who ware goeing to Canada all Perished, he
                                also Informs that about Two Months ago John Monture (one of the Indians head Warriers) was Killed near this Post, By a
                                small Party that Came a Cross them as they ware on their Return from fort Allen, and that before he Engaged in the
                                British Service he has lived at Detroit and Says Detroit is very thick Settld with Inhabatants for thirty Miles in
                                lenghth who are very feavourably Inclind towards the Country but dare not Appear Open in it, that they have Built a
                                New fort, there and the Garrision Consist of about 300 Men Command by Capt. Bird.
                            He says Butler & Brant had returnd to Niagara from their Expedition to the Mohawk River and
                                Johnston was gone down to Canada and did not Come that way.

                        
                        
                    